Exhibit 10.5

WARREN RESOURCES, INC.

2016 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

Subject to the terms and conditions of this Notice of Restricted Stock Unit
Award (this “Notice”), the Restricted Stock Unit Award Agreement attached hereto
(the “Award Agreement”), and the Warren Resources, Inc. 2016 Equity Incentive
Plan (the “Plan”), the below individual (the “Participant”) is hereby granted
the below number of Restricted Stock Units (the “RSUs”) in Warren Resources,
Inc., a Delaware corporation (the “Company”). Unless otherwise specifically
indicated, all terms used in this Notice shall have the meaning as set forth in
the Award Agreement or the Plan.

Identifying Information:

 

Participant Name  

 

     Date of Grant:  

 

and Address:  

 

     Number of RSUs:  

 

 

 

     Vesting Commencement Date:  

 

Vesting Schedule:

Subject to the Participant’s continuous status as a Service Provider, and the
terms of the Plan and this Notice and the Award Agreement, the RSUs shall vest
over a [        ]-year period in accordance with the following vesting schedule
(the “Vesting Schedule”):

 

Vesting Date    Nonforfeitable Percentage 1st anniversary of the Vesting
Commencement Date    25% shall vest, combined total of 25% vested 2nd
anniversary of the Vesting Commencement Date    25% shall vest, combined total
of 50% vested 3rd anniversary of the Vesting Commencement Date    25% shall
vest, combined total of 75% vested 4th anniversary of the Vesting Commencement
Date    25% shall vest, combined total of 100% vested

Notwithstanding the foregoing, the RSUs shall automatically become fully vested
upon the earlier of: (i) the Participant’s Disability, (ii) the Participant’s
death, (iii) the Participant terminating his or her Service Provider status for
Good Reason (as such term is defined in the Participant’s employment agreement),
(iv) the Company terminating the Participant’s Service Provider status without
Cause, (v) the Participant’s Retirement, and (vi) immediately prior to the
closing of a Change in Control of the Company.

[SIGNATURES ON NEXT PAGE]

 

1



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, the
Participant and the Company agree that the RSUs granted are governed by the
terms and conditions of this Notice, the Award Agreement and the Plan.

 

WARREN RESOURCES, INC. By:  

 

Its:  

 

Dated:  

 

PARTICIPANT REPRESENTATIONS

The Participant has reviewed this Notice, the Award Agreement and the Plan in
their entirety, has had an opportunity to have such reviewed by his or her legal
and tax advisers, and hereby attests that he or she is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents or affiliates. The Participant represents to the Company that he or
she is familiar with the terms of this Notice, the Award Agreement and the Plan,
and hereby accepts the RSUs subject to all of its terms. The Participant hereby
agrees that all questions of interpretation and administration relating to this
Notice, the Award Agreement and the Plan shall be solely resolved by the
Committee.

This Notice may be executed by the Participant and the Company by means of
electronic or digital signatures, which shall have the same force and effect as
manual signatures. The Participant agrees that clicking “I Accept” in connection
with or response to any electronic communication or other medium has the effect
of affixing the Participant’s electronic signature to this Notice.

 

PARTICIPANT: Signature:  

 

Print Name:  

 

Dated:  

 

 

2



--------------------------------------------------------------------------------

WARREN RESOURCES, INC.

2016 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Subject to the terms and conditions of the Notice of Restricted Stock Unit Award
(the “Notice”), this Restricted Stock Unit Award Agreement (this “Award
Agreement”), and the Warren Resources, Inc. 2016 Equity Incentive Plan (the
“Plan”), the individual set forth in the Notice (the “Participant”) is hereby
granted Restricted Stock Units (the “RSUs”) in Warren Resources, Inc., a
Delaware corporation (the “Company”). Unless otherwise specifically indicated,
all terms used in this Award Agreement shall have the meaning as set forth in
the Notice or the Plan.

1. Vesting Schedule and Risk of Forfeiture.

(a) Vesting Schedule. Subject to the Participant’s continuous service with the
Company as a Service Provider and any other limitations set forth in the Notice,
the Plan or this Award Agreement, the RSUs shall vest in accordance with the
Vesting Schedule provided in the Notice.

(b) Risk of Forfeiture. The RSUs shall be subject to a risk of forfeiture until
such time the risk of forfeiture lapses in accordance with the above Vesting
Schedule. All or any portion of the RSUs subject to a risk of forfeiture shall
automatically be forfeited and immediately returned to the Company if the
Participant’s continuous status as a Service Provider is interrupted or
terminated for any reason other than as permitted under the Plan. The Company
shall implement any forfeiture under this Section 1 in a unilateral manner,
without the Participant’s consent, and with no payment to the Participant, cash
or otherwise, for the forfeited RSUs.

2. Dividend Equivalent Rights. Subject to the terms and conditions of this Award
Agreement, the Notice and the Plan, the Participant is hereby granted a Dividend
Equivalent Right (the “DER”) to accompany each RSU. Upon payment of a dividend
to a holder of Shares, the Company shall credit the Participant with a dollar
amount equal to (i) the per Share dividend payment, multiplied by (ii) the
number of unvested RSUs granted pursuant to this Award Agreement, provided that
the Participant has not experienced a “separation from service” (as defined in
Treasury Regulation Section 1.409A-1(h)) with the Company and its Affiliates
through the date that such dividend payment was made. Any DERs credited pursuant
to the foregoing provisions shall be subject to the same terms and conditions as
the RSUs to which they are attributable and shall be forfeited at the same time
as the RSUs to which they are attributable.

3. Settlement of RSUs into Shares. Subject to the terms of this Award Agreement,
on the date all or any portion of the RSUs become nonforfeitable pursuant to the
Vesting Schedule, each RSU that becomes nonforfeitable shall immediately and
automatically be converted into one Share of the Company’s Common Stock and
immediately thereafter shall be granted to the Participant.

 

1



--------------------------------------------------------------------------------

4. Taxes. The Participant hereby acknowledges and understands that he or she may
suffer adverse tax consequences as a result of the Participant’s receipt of,
vesting in, or disposition of, the RSUs.

(a) Representations. The Participant has reviewed with his or her own tax
advisors the tax consequences of this Award Agreement and the RSUs granted
hereunder, including any U.S. federal, state and local tax laws, and any other
applicable taxing jurisdiction. The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. The Participant hereby acknowledges and understands that he or she
(and not the Company) shall be responsible for his or her own tax liability that
may arise as a result of his or her receiving this Award Agreement and the RSUs
granted hereunder.

(b) Payment of Withholding Taxes. The Participant shall make appropriate
arrangements with the Company for the satisfaction of all U.S. federal, state,
local and non-U.S. income and employment tax withholding requirements applicable
to any RSUs that settle in Shares in accordance with Section 3. The Committee
shall have the sole authority to determine whether a “net withholding” may be
permitted or is required for purposes of the Participant satisfying his or her
obligations under this Section 4(b); provided that no Shares shall be withheld
with a value exceeding the maximum individual statutory tax rate for each
applicable tax jurisdiction. The Participant hereby acknowledges his or her
understanding that the Company’s obligations under this Award Agreement are
fully contingent on the Participant first satisfying this Section
4(b). Therefore, a failure of the Participant to reasonably satisfy this Section
4(b) in accordance with the Committee’s sole and absolute discretion shall
result in the automatic termination and expiration of this Award Agreement and
the Company’s obligations hereunder. The Participant hereby agrees that a breach
of this Section 4(b) shall be deemed to be a material breach of this Award
Agreement.

(c) No Application of Section 409A. The RSUs and this Award Agreement are
intended to avoid the application of Section 409A of the Code (“Section 409A”)
because there is no deferral arrangement. Notwithstanding any other provision in
the Plan or this Award Agreement to the contrary, the Committee shall have the
right, in its sole discretion, to adopt such amendments to the Plan or this
Award Agreement or take such other actions (including amendments and actions
with retroactive effect) as the Committee determines are necessary or
appropriate for the RSUs to comply with Section 409A.

(d) Rule 10b5-1 Plan/Arrangement. If the Company does not approve a “net
withholding” concept for the Participant to satisfy his or her withholding
obligation, then the Participant may instruct a broker whom it has selected to
sell a number of Shares (that are issued under Section 3 hereof) equal to the
number of Shares required to satisfy the Company’s withholding obligations in
this Section 4, as determined by the applicable supplemental withholding rate.

5. Transferability of RSUs. The RSUs may not be transferred in any manner other
than by will or by the laws of descent and distribution. Notwithstanding the
foregoing, the Participant may designate one or more beneficiaries of the
Participant’s RSUs in the event of the Participant’s death on a beneficiary
designation form provided by the Committee. The terms of this Award Agreement
shall be binding upon the executors, administrators, heirs, successors and
transferees of the Participant.

 

2



--------------------------------------------------------------------------------

6. Rights as a Stockholder of the Company. The Participant’s receipt of the
grant of RSUs pursuant to this Award Agreement shall provide and confer no
rights or status as a stockholder of the Company until such time the RSUs are
converted in accordance with Section 3 of this Award Agreement. The Participants
shall have none of the rights of a stockholder of the Company with respect to
the RSUs unless and until (i) Shares are issued to the Participant in accordance
with Section 3 and (ii) the Participant executes a joinder to the Stockholders
Agreement (if not already a party to the Stockholders Agreement) to become
effective upon the settlement of the RSUs by the delivery of Shares.

7. Legality of Initial Issuance. No Shares shall be issued in accordance with
Section 2 of this Award Agreement unless and until the Committee has determined
that: (i) the Company and the Participant have taken all actions required to
register the Shares under the Securities Act or to perfect an exemption from the
registration requirements thereof, if applicable; (ii) all applicable listing
requirements of any stock exchange or other securities market on which the
Shares are listed has been satisfied; and (iii) any other applicable provision
of state or U.S. federal law or other applicable law has been satisfied.

8. Notice. Any notice required by the terms of this Award Agreement shall be
given in writing and shall be deemed to be effective upon personal delivery or
upon deposit with the U.S. Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Participant at the address that he or she
most recently provided to the Company.

9. Spousal Consent. To the extent the Participant is married, the Participant
agrees to (i) provide the Participant’s spouse with a copy of this Award
Agreement prior to its execution by the Participant and (ii) obtain such
spouse’s consent to this Award Agreement as evidenced by such spouse’s execution
of the Spousal Consent attached hereto as EXHIBIT A (Spousal Consent).

10. Successors and Assigns. Except as provided herein to the contrary, this
Award Agreement shall be binding upon and inure to the benefit of the parties to
this Award Agreement, their respective successors and permitted assigns.

11. No Assignment. Except as otherwise provided in this Award Agreement, the
Participant shall not assign any of his or her rights under this Award Agreement
without the prior written consent of the Company, which consent may be withheld
in its sole discretion. The Company shall be permitted to assign its rights or
obligations under this Award Agreement, but no such assignment shall release the
Company of its obligations hereunder.

12. Construction; Severability. The captions used in this Award Agreement are
inserted for convenience and shall not be deemed to be a part of the RSUs for
construction or interpretation. Except where otherwise indicated by the context,
the singular shall include the plural and the plural shall include the
singular. Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise. The validity, legality or enforceability

 

3



--------------------------------------------------------------------------------

of the remainder of this Award Agreement shall not be affected even if one or
more of the provisions of this Award Agreement shall be held to be invalid,
illegal or unenforceable in any respect.

13. Administration and Interpretation. Any determination by the Committee in
connection with any question or issue arising under the Notice, the Plan or this
Award Agreement shall be final, conclusive and binding on the Participant, the
Company and all other persons. Any question or dispute regarding the
interpretation of this Award Agreement or the receipt of the RSUs hereunder
shall be submitted by the Participant to the Committee. The resolution of such a
dispute by the Committee shall be final and binding on all parties.

14. Counterparts. This Award Agreement may be executed in any number of
counterparts, any of which may be executed and transmitted by facsimile, and
each of which shall be deemed to be an original, but all of which together shall
be deemed to be one and the same instrument.

15. Entire Agreement; Governing Law; and Amendments. The provisions of the Plan
and the Notice are incorporated herein by reference. The Plan, the Notice and
this Award Agreement constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Participant with respect to
the subject matter hereof, and may not be modified adversely to the
Participant’s interest except by means of a writing signed by the Company and
the Participant. This Award Agreement is governed by the laws of the State of
Texas applicable to contracts executed in and to be performed in that
State. Notwithstanding the foregoing or any other provision in the Plan or this
Award Agreement to the contrary, the Committee shall have the right, in its sole
discretion, to unilaterally adopt amendments to this Award Agreement or the Plan
to the minimum extent necessary or appropriate (as determined by the Committee
in its sole discretion) for the RSUs to comply with Section 409A.

16. Venue. The Company, the Participant and the Participant’s assignees agree
that any suit, action or proceeding arising out of or related to the Notice,
this Award Agreement or the Plan shall be brought in the United States District
Court for the Southern District of Texas (or should such court lack jurisdiction
to hear such action, suit or proceeding, in a Texas state court in Harris
County) and that all parties shall submit to the jurisdiction of such court. The
parties irrevocably waive, to the fullest extent permitted by law, any objection
the party may have to the laying of venue for any such suit, action or
proceeding brought in such court. If any one or more provisions of this Section
16 shall for any reason be held invalid or unenforceable, it is the specific
intent of the parties that such provisions shall be modified to the minimum
extent necessary to make it or its application valid and enforceable.

17. No Guarantee of Service Provider Status. THE PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF RSUs PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUOUS SERVICE AS A SERVICE PROVIDER AND AT THE WILL OF THE
COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED RSUs OR ACQUIRING
SHARES HEREUNDER). THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AWARD AGREEMENT, THE RIGHT GRANTED HEREUNDER, THE

 

4



--------------------------------------------------------------------------------

TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE IN ANY WAY WITH THE PARTICIPANT’S RIGHT OR THE
COMPANY’S/AFFILIATE’S RIGHT TO TERMINATE THE PARTICIPANT’S RELATIONSHIP AS A
SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

18. Unsecured General Creditor. The Participant shall have no legal or equitable
rights, interests or claims in any property or assets of the Company due to the
Notice, this Award Agreement and the grant of RSUs hereunder. For purposes of
the payment of benefits under the Notice and this Award Agreement, the
Participant shall have no more rights than those of a general creditor of the
Company. The Company’s obligation under the Notice and this Award Agreement
shall be that of a conditional unfunded and unsecured promise to pay money or
property in the future.

19. Waiver. Failure to insist upon strict compliance with any of the terms,
covenants, or conditions hereof will not be deemed a waiver of such term,
covenant, or condition, nor will any waiver or relinquishment of, or failure to
insist upon strict compliance with, any right or power hereunder at any one or
more times be deemed a waiver or relinquishment of such right or power at any
other time or times.

*    *    *    *    *

 

5



--------------------------------------------------------------------------------

EXHIBIT A

WARREN RESOURCES, INC.

2016 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

SPOUSAL CONSENT

I, the undersigned, hereby certify that:

1. I am the spouse of                                          
                                                                    .

2. Each of the undersigned and the undersigned’s spouse is a resident of
                                         
                                         
                                                                   .

3. I have read the Warren Resources, Inc. 2016 Equity Incentive Plan (the
“Plan”) and the Restricted Stock Unit Award Agreement (the “Award Agreement”),
by and between Warren Resources, Inc., a Delaware corporation (the “Company”),
and my spouse. I have had the opportunity to consult independent legal counsel
regarding the contents of the Award Agreement and the Plan.

4. I understand the terms and conditions of the Award Agreement and the Plan.

5. I hereby consent to the terms of the Award Agreement and the Plan and to
their application to and binding effect upon any community property or other
interest I may have in the RSUs (it being understood that this Spousal Consent
shall in no way be construed to create any such interest). I agree that I will
take no action at any time to hinder the operation of the transactions
contemplated in and by the Award Agreement and the Plan.

IN WITNESS WHEREOF, this Spousal Consent has been executed as of
                    , 2016.

 

SPOUSE:   Signature:  

 

Print Name:  

 

 

1